 


114 HR 5027 IH: To amend the Federal Reserve Act to adjust the circumstances under which Federal reserve bank stock is callable, and for other purposes.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5027 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Neugebauer (for himself and Mr. Sessions) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Reserve Act to adjust the circumstances under which Federal reserve bank stock is callable, and for other purposes. 
 
 
1.Callable stock of Federal reserve banks 
(a)In generalThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended— (1)in the third undesignated paragraph of section 2— 
(A)by striking Under regulations and inserting the following:  (3)Subscription to stock (A)In generalUnder regulations; 
(B)by striking one-sixth of the subscription to be payable on call of the organization committee or of the Board of Governors of the Federal Reserve System, one-sixth within three months and one-sixth within six months thereafter, and the remainder of the subscription, or any part thereof, shall be subject to call when deemed necessary by the Board of Governors of the Federal Reserve System and inserting one-twelfth of the subscription to be paid at such time as the Board of Governors of the Federal Reserve System directs (or, in the case of a member bank with total consolidated assets of $10,000,000,000 or less, as provided under subparagraph (B)) and the remainder of the subscription, or any part thereof, shall be subject to call by the Board of Governors of the Federal Reserve System in the manner described under subparagraph (C); and (C)by adding at the end the following: 
 
(B)Treatment of member banks with $10,000,000,000 or less in assets 
(i)In generalWith respect to the payment of subscription under subparagraph (A) or section 5, a member bank with total consolidated assets of $10,000,000,000 or less may elect to pay one-half of the subscription in lieu of the one-twelfth amount specified under such subparagraph (A) or section 5. (ii)Timing of electionThe election described under clause (i)— 
(I)may only be made once; and (II)shall be made before the end of the 1-year period beginning on the date the entity becomes a member bank. 
(C)Subscription subject to call 
(i)In generalThe Board of Governors of the Federal Reserve System may only call the subscription of a member bank under subparagraph (A) or section 5 if the aggregate amount of surplus funds of the Federal reserve banks is exhausted. (ii)Return of called amountsWith respect to amounts called under clause (i), a member bank may elect to have such amounts returned to the member bank if the aggregate amount of surplus funds of the Federal reserve banks is $1,000,000,000 or more. 
(D)Inflation adjustmentThe Board of Governors of the Federal Reserve System shall annually adjust the dollar amounts of total consolidated assets specified under subparagraphs (A) and (B)(i) of this paragraph and under section 5 to reflect the change in the Gross Domestic Product Price Index, published by the Bureau of Economic Analysis.; and (2)in section 5, by striking one-half of said subscription to be paid in the manner hereinbefore provided for original subscription, and one-half subject to call of the Board of Governors of the Federal Reserve System and inserting one-twelfth of said subscription to be paid in the manner hereinbefore provided for original subscription (or, in the case of a member bank with total consolidated assets of $10,000,000,000 or less, as provided under section 2(3)(B)) and the remainder of the subscription, or any part thereof, subject to call of the Board of Governors of the Federal Reserve System in the manner described under section 2(3)(C).  
(b)Transition provisions 
(1)Election by member banks with $10,000,000,000 or less in assetsNotwithstanding section 2(3)(B)(ii) of the Federal Reserve Act, as added by subsection (a), a member bank with total consolidated assets of $10,000,000,000 or less shall make the election described under section 2(3)(B) of such Act before the end of the 1-year period beginning on the date of the enactment of this Act. (2)Return of paymentsWith respect to an entity that is a member bank on the date of the enactment of this Act, the Board of Governors of the Federal Reserve System shall direct the appropriate Federal reserve bank to return to the member bank an amount equal to 2.5 percent of the paid-up capital stock and surplus of the member bank if, on the date of the enactment of this Act— 
(A)the member bank has total consolidated assets of more than $10,000,000,000; or (B)the member bank has total consolidated assets of $10,000,000,000 or less and elects, pursuant to paragraph (1), to pay one-twelfth of the subscription amount described under section 2(3) of the Federal Reserve Act instead of one-half. 
(3)Member bank definedFor purposes of this subsection, the term member bank has the meaning given that term under section 1 of the Federal Reserve Act.    